Case 6:17-cr-60014-SOH Document 79               Filed 07/23/21 Page 1 of 1 PageID #: 453




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                            PLAINTIFF

v.                                   Case No. 6:17-cr-60014

TODD MCDONALD                                                                     DEFENDANT

                                            ORDER

       Before the Court is a Report and Recommendation filed on June 28, 2021, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. ECF No.

78. Judge Bryant recommends that the Government’s Motion to Dismiss the Defendant’s Second

Motion under 28 U.S.C. § 2255 be granted. ECF No. 76. Judge Bryant also recommends that

Defendant be barred from any further filings with the Court without seeking leave prior to filing.

Judge Bryant further recommends that Defendant’s Motion to Transfer (ECF No. 77) be denied.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.   See 28 U.S.C. § 636(b)(1).      Upon review, the Court adopts the Report and

Recommendation (ECF No. 78) in toto. Accordingly, the Government’s Motion to Dismiss (ECF

No. 76) is hereby GRANTED. Defendant’s Motion under § 2255 (ECF No. 71) is DISMISSED.

Defendant is BARRED from any further filings without first seeking leave from the Court prior

to filing. Defendant’s Motion to Transfer (ECF No. 77) is also DENIED.

       IT IS SO ORDERED, this 23rd day of July, 2021.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
